Citation Nr: 1700608	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bladder disability.  

3.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for groin blisters.   

5.  Entitlement to service connection for a gastrointestinal disability.  

6.  Entitlement to service connection for a metabolic disability.  

7.  Entitlement to a disability rating in excess of 50 percent for bilateral proliferative retinopathy.  

8.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD). 

9.  Entitlement to a compensable disability rating for bilateral hearing loss.  

10.  Entitlement to a compensable disability rating for erectile dysfunction (ED). 

11.   Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus from September 28, 1992 to October 16, 2000, in excess of 20 percent from October 16, 2000 to August 6, 2007, and in excess of 40 percent thereafter.  

12.  Entitlement to an initial disability rating in excess of 30 percent for chronic kidney disease from July 27, 2006 to November 20, 2008, and in excess of 60 percent thereafter.  

13.  Entitlement to an effective date prior to June 6, 2005 for ED, to include special monthly compensation for loss of use of a creative organ.  

14.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a prostate condition, and if so, whether the reopened claim should be granted. 

15.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right arm laceration, and if so, whether the reopened claim should be granted.

16.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.

17.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

18.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disability, and if so, whether the reopened claim should be granted.

19.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).





REMAND

In December 2014, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  He has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






